56   w

             OFFICE   OF THE    ATTORNEY      GENERAL   OF TEXAS
                                     AUSTIN




mnoreble   Bert Pord          Adalni8tntor
?esa8 Liqucfr eontref         wmrd
F. 0. Box m. se
hu8tiEt, %‘UtU




              Tour    roeat    opinion
read6   a8   roam88




                      hr t0m6 or the 008d86fon0m.
                       ocusmen~edand be hsld at thm oowt
                      eoord Konday oi oaeh,mcmth thiteugh-
                     and may oontinuo in lwe8fo5 Qna ue6kg
                     oourt nead.not hold mm   tha.none
        seeslon eaoh quarter ii the buafm8~ or ths oourt
        does Dot d8Dand a ~BLltO5. . . e=
                                                                                                               ‘i
                                                                                                                         57


Honorable Bert Ford,FMe                        e


           in Way or each year, or 88 8oon thereafter a8
           praatloabls berore the rlrst day or Jum, to ra-
           oeive all the aseasement llmte or book8 of th
           asaessore of their counties for inepeotion, oor-
           motion or equalization and approval.a
               Our Court of Criminal Appeals hae held that tha
CO5@i8dOWr8’          COUrt          is   in       ZO@lhr        808&5n          WhOa      it   dt8     a8
a bOud  Or eqU8liZatiOZI   ruder the 188t @O&e& 8tatute a8
~011 a8 when dtting      under the prwlrlons of law rlrmt
quoted.  See ,AbbOtt. State, 59 8. W. 988 8tat.n t. !Stata,                                                         '
141 6. Pi.535.
               pee trust      that        we       bare     antl~raotorily              amuemd          your
inquir7.

                                                                                                                        ST
                                                                          very     truly        y5ura


                                                                 ATTORWEY 053WlhL                OF TXAS